UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) , SUITE 122 RED BANK, NJ 07701 (Address of principal executive offices) (Zip code) DON SCHREIBER, JR. MILLINGTON SECURITIES, INC. , SUITE 122 RED BANK, NJ 07701 (Name and address of agent for service) 732-842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: March 31, 2015 Item 1. Schedule of Investments. WBI SMID Tactical Growth Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.9% Consumer Discretionary - 28.2% DeVry Education Group, Inc. $ Gap, Inc. + Group 1 Automotive, Inc. Honda Motor Co., Ltd. - ADR Morningstar, Inc. Movado Group, Inc. Nexstar Broadcasting Group, Inc. Outerwall, Inc. + The Swatch Group AG - ADR Thor Industries, Inc. Consumer Staples - 2.1% Amira Nature Foods Ltd. *+ Coca-Cola FEMSA S.A.B de C.V. - ADR Energy - 7.4% C&J Energy Services, Ltd. *+ WPX Energy, Inc. * Financials - 8.2% Comerica, Inc. + Zions Bancorporation Health Care - 21.7% Community Health Systems, Inc. * Lifepoint Hospitals, Inc. * PAREXEL International Corporation * Select Medical Holdings Corporation Shire Plc - ADR Industrials - 14.0% Chart Industries, Inc. * Pitney Bowes, Inc. Precision Castparts Corporation Rolls Royce Holdings Plc - ADR Triumph Group, Inc. YRC Worldwide, Inc. * See accompanying notes to schedules of investments. Information Technology - 9.7% Allot Communications Ltd * Flextronics International Ltd. * Global Cash Access Holdings, Inc. * Net 1 Ueps Technologies, Inc. * Oracle Corporation Vishay Intertechnology, Inc. + Utilities - 4.6% Dynegy, Inc. * TOTAL Common STOCKS (Cost $102,870,794) EXCHANGE TRADED NOTES - 2.6% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $3,190,194) SHORT-TERM INVESTMENTS - 17.4% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $19,300,479) TOTAL INVESTMENTS - 115.9% (Cost $125,361,467) Other Assets in Excess of Liabilities - (15.9)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $17,411,720. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $18,005,596 as of March 31, 2015. See accompanying notes to schedules of investments. WBI SMID Tactical Value Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 96.4% Consumer Discretionary - 22.8% BorgWarner, Inc. $ Brinker International, Inc. Carnival Corporation + Iconix Brand Group, Inc. * iRobot Corporation *+ Outerwall, Inc. + Publicis Groupe S.A. - ADR + Stage Stores, Inc. Energy - 15.8% Cameron International Corporation * National Oilwell Varco, Inc. Oceaneering International, Inc. World Fuel Services Corporation Financials - 15.7% Aspen Insurance Holdings Ltd. Comerica, Inc. + Cullen/Frost Bankers, Inc. + Fifth Third Bancorp OFG Bancorp + Health Care - 9.6% Hanger, Inc. * Henry Schein, Inc. *+ Johnson & Johnson Shire Plc - ADR Industrials - 18.6% Chart Industries, Inc. * CSX Corporation Deluxe Corporation Kirby Corporation * ManpowerGroup, Inc. Swift Transportation Company * Triumph Group, Inc. Information Technology - 10.3% Sina Corporation * WebMD Health Corporation *+ Xilinx, Inc. + See accompanying notes to schedules of investments. Materials - 3.6% Eagle Materials, Inc. Eastman Chemical Co. TOTAL COMMON STOCKS (Cost $79,907,794) EXCHANGE TRADED NOTES - 2.4% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $2,349,116) SHORT-TERM INVESTMENTS - 32.1% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS (Cost $27,620,752) TOTAL INVESTMENTS - 130.9% (Cost $109,877,662) Liabilities in Excess of Other Assets - (30.9)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $21,686,847. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $22,560,536 as of March 31, 2015. See accompanying notes to schedules of investments. WBI SMID Tactical Yield Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.4% Consumer Discretionary - 19.9% GameStop Corporation - Class A + $ Gap, Inc. H&R Block, Inc. International Game Technology Meredith Corporation Energy - 2.1% National Oilwell Varco, Inc. + Tenaris S.A. - ADR + Financials - 22.0% Cullen/Frost Bankers, Inc. + Fifth Third Bancorp First Interstate BancSystem, Inc. Iberiabank Corporation Prosperity Bancshares, Inc. Waddell & Reed Financial, Inc. - Class A + Health Care - 4.0% Lifepoint Hospitals, Inc. * Industrials - 16.1% Fastenal Company + Kirby Corporation * Nielsen N.V. Pitney Bowes, Inc. Information Technology - 11.1% KLA-Tencor Corporation + Mellanox Technologies, Ltd. *+ Oracle Corporation Xilinx, Inc. + Materials - 12.2% Avery Dennison Corporation Eastman Chemical Co. Reliance Steel & Aluminum Co. See accompanying notes to schedules of investments. Utilities - 8.0% Cleco Corporation Entergy Corporation TOTAL COMMON STOCKS (Cost $104,337,576) EXCHANGE TRADED NOTES - 1.8% iPath S&P utures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $2,183,027) SHORT-TERM INVESTMENTS - 21.9% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $24,117,233) TOTAL INVESTMENTS - 119.1% (Cost $130,637,836) Liabilities in Excess of Other Assets - (19.1)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $18,315,492. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $19,053,751 as of March 31, 2015. See accompanying notes to schedules of investments. WBI SMID Tactical Select Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 96.4% Consumer Discretionary - 25.3% Bob Evans Farms, Inc. $ Carnival Corporation Gap, Inc. International Game Technology Nexstar Broadcasting Group, Inc. + Outerwall, Inc. + Panera Bread Company * PVH Corporation Scripps Networks Interactive, Inc. Consumer Staples - 4.0% Wal-Mart Stores, Inc. Energy - 7.5% Forum Energy Technologies, Inc. * Superior Energy Services, Inc. Financials - 7.3% Cullen/Frost Bankers, Inc. + Fulton Financial Corporation Glacier Bancorp, Inc. Selective Insurance Group, Inc. Health Care - 3.2% Lifepoint Hospitals, Inc. * Triple-S Management Corporation * Industrials - 32.0% AECOM Technology Corporation * ArcBest Corporation CSX Corporation EMCOR Group, Inc. Generac Holdings, Inc. *+ Pitney Bowes, Inc. Simpson Manufacturing Co., Inc. Swift Transportation Company * Waste Connections, Inc. YRC Worldwide, Inc. * See accompanying notes to schedules of investments. Information Technology - 8.7% Mellanox Technologies, Ltd. *+ Oracle Corporation OSI Systems, Inc. * VMware, Inc. * Materials - 4.3% Eagle Materials, Inc. Utilities - 4.1% Dynegy, Inc. * TOTAL COMMON STOCKS (Cost $86,724,353) EXCHANGE TRADED NOTES - 2.6% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $2,671,114) SHORT-TERM INVESTMENTS - 19.4% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $17,885,626) TOTAL INVESTMENTS - 118.4% (Cost $107,281,093) Liabilities in Excess of Other Assets - (18.4)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $10,977,247. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $11,447,329 as of March 31, 2015. See accompanying notes to schedules of investments. WBI Large Cap Tactical Growth Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.8% Consumer Discretionary - 16.6% Carnival Corporation $ Daimler AG - ADR Johnson Controls, Inc. Las Vegas Sands Corporation + Nike, Inc. Priceline Group, Inc. * Consumer Staples - 7.8% Brown-Forman Corporation Wal-Mart Stores, Inc. Energy - 13.6% Cameron International Corporation * Halliburton Company + National Oilwell Varco, Inc. + Schlumberger Limited Tenaris S.A. - ADR + Financials - 11.7% Berkshire Hathaway Inc. * Credicorp Ltd. Credit Suisse Group AG - ADR Health Care - 6.3% Johnson & Johnson Stryker Corporation Industrials - 12.3% ABB Ltd. - ADR + CSX Corporation General Dynamics Corporation Precision Castparts Corporation Information Technology - 15.6% Applied Materials, Inc. Flextronics International Ltd. * Google, Inc. * Intel Corp. SAP SE - ADR + See accompanying notes to schedules of investments. Materials - 7.7% BHP Billiton Ltd - ADR + Eagle Materials, Inc. Syngenta AG - ADR + Utilities - 4.2% Dynegy, Inc. * TOTAL COMMON STOCKS (Cost $119,724,220) EXCHANGE TRADED NOTES - 2.7% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $3,674,975) SHORT-TERM INVESTMENTS - 17.1% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $21,806,136) TOTAL INVESTMENTS - 115.6% (Cost $145,205,331) Liabilities in Excess of Other Assets - (15.6)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $18,330,781. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $19,116,521 as of March 31, 2015. See accompanying notes to schedules of investments. WBI Large Cap Tactical Value Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.8% Consumer Discretionary - 19.1% Carnival Corporation $ Chipotle Mexican Grill, Inc. *+ Discovery Communications, Inc. * Group 1 Automotive, Inc. Nike, Inc. Viacom, Inc. - Class B Consumer Staples - 10.0% Archer-Daniels-Midland Co. Brown-Forman Corporation Mondelez International, Inc. Wal-Mart Stores, Inc. Energy - 8.7% Cameron International Corporation * Halliburton Company Schlumberger Limited Tenaris S.A. - ADR + Financials - 8.3% Allianz SE - ADR Prudential Financial, Inc. Sumitomo Mitsui Financial Group, Inc. - ADR + Health Care - 10.7% AbbVie, Inc. Sanofi-Aventis - ADR Shire Plc - ADR Industrials - 10.6% PACCAR, Inc. Precision Castparts Corporation Southwest Airlines Co. See accompanying notes to schedules of investments. Information Technology - 22.2% Facebook, Inc. * Google, Inc. * Intel Corporation Micron Technology, Inc. *+ Sanmina Corporation * Tencent Holdings Ltd - ADR VMware, Inc. * Materials - 6.2% BHP Billiton Ltd - ADR + Ecolab, Inc. TOTAL COMMON STOCKS (Cost $99,449,087) EXCHANGE TRADED NOTES - 1.7% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $1,995,932) SHORT-TERM INVESTMENTS - 13.8% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $14,445,043) TOTAL INVESTMENTS - 111.3% (Cost $115,890,062) Other Assets in Excess of Liabilities - (11.3)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $11,460,965. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $12,164,818 as of March 31, 2015. See accompanying notes to schedules of investments. WBI Large Cap Tactical Yield Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.5% Consumer Discretionary - 14.0% Carnival Corporation $ Chipotle Mexican Grill, Inc. *+ Group 1 Automotive, Inc. Honda Motor Co., Ltd. - ADR Outerwall, Inc. + Yum! Brands, Inc. Consumer Staples - 10.9% Archer-Daniels-Midland Co. Nestle SA - ADR Wal-Mart Stores, Inc. Energy - 7.7% National Oilwell Varco, Inc. Tenaris S.A. - ADR + Financials - 18.0% Allianz SE - ADR Credit Suisse Group AG - ADR Cullen/Frost Bankers, Inc. + Host Hotels & Resorts, Inc. Prudential Financial, Inc. Sumitomo Mitsui Financial Group, Inc. - ADR + Health Care - 10.7% AbbVie, Inc. Sanofi-Aventis - ADR Shire Plc - ADR Industrials - 7.8% ABB Ltd. - ADR + Fastenal Company Precision Castparts Corporation Information Technology - 12.1% Google, Inc. * Intel Corporation Microsoft Corporation + SAP SE - ADR + See accompanying notes to schedules of investments. Materials - 4.0% BHP Billiton Ltd - ADR + Century Aluminum Co. * Telecommunication Services - 5.4% KT Corporation - ADR,* SK Telecom Co. Ltd - ADR Utilities - 4.9% Dynegy, Inc. * Entergy Corporation TOTAL COMMON STOCKS (Cost $111,368,561) EXCHANGE TRADED NOTES - 1.8% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $2,365,093) SHORT-TERM INVESTMENTS - 22.4% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $26,452,604) TOTAL INVESTMENTS - 119.7% (Cost $140,186,258) Other Assets in Excess of Liabilities - (19.7)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $23,591,995. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $25,017,785 as of March 31, 2015. See accompanying notes to schedules of investments. WBI Large Cap Tactical Select Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 95.9% Consumer Discretionary - 10.8% Carnival Corporation $ L Brands, Inc. Viacom, Inc. - Class B Consumer Staples - 19.0% Ambev SA - ADR Archer-Daniels-Midland Co. Brown-Forman Corporation The Kroger Co. Wal-Mart Stores, Inc. Energy - 11.7% Baker Hughes Incorporated Cameron International Corporation * National Oilwell Varco, Inc. + Schlumberger Limited Financials - 7.6% Host Hotels & Resorts, Inc. Weyerhaeuser Co. Health Care - 16.8% AbbVie, Inc. + Gilead Sciences, Inc. HCA Holdings, Inc. * Intuitive Surgical, Inc. * Shire Plc - ADR Industrials - 17.2% ABB Ltd. - ADR CSX Corporation General Dynamics Corporation Kirby Corporation * Southwest Airlines Co. Information Technology - 4.3% OSI Systems, Inc. * VMware, Inc. * See accompanying notes to schedules of investments. Materials - 3.3% Ecolab, Inc. Utilities - 5.2% Dynegy, Inc. * Entergy Corporation TOTAL COMMON STOCKS (Cost $110,902,106) EXCHANGE TRADED NOTES - 1.9% iPath S&P utures ETN *+ TOTAL EXCHANGE TRADED NOTES (Cost $2,320,867) SHORT-TERM INVESTMENTS - 9.2% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $10,692,124) TOTAL INVESTMENTS - 107.0% (Cost $123,915,097) Liabilities in Excess of Other Assets - (7.0)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $6,420,010. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $6,558,984 as of March 31, 2015 See accompanying notes to schedules of investments. WBI Tactical Income Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 75.6% Consumer Discretionary - 13.8% Carnival Corporation $ Nexstar Broadcasting Group, Inc. Nike, Inc. Outerwall, Inc. + Ralph Lauren Corporation Consumer Staples - 8.5% Archer-Daniels-Midland Co. Sanderson Farms, Inc. Wal-Mart Stores, Inc. Energy - 7.5% Oceaneering International, Inc. Tenaris S.A. - ADR + Financials - 24.3% BBCN Bancorp, Inc. Comerica, Inc. + Cullen/Frost Bankers, Inc. + Fifth Third Bancorp First Financial Bankshares, Inc. + Glacier Bancorp, Inc. Prosperity Bancshares, Inc. Prudential Financial, Inc. Zions Bancorporation Health Care - 3.8% AbbVie, Inc. Industrials - 13.4% ABB Ltd. - ADR + Hyster-Yale Materials Handling, Inc. Pitney Bowes, Inc. Precision Castparts Corporation + Trinity Industries, Inc. Materials - 4.3% Eagle Materials, Inc. TOTAL COMMON STOCKS (Cost $115,729,689) See accompanying notes to schedules of investments. EXCHANGE TRADED FUNDS - 20.2% Guggenheim BulletShares 2016 Corporate Bond ETF Guggenheim BulletShares 2017 Corporate Bond ETF + Guggenheim BulletShares 2020 Corporate Bond ETF Guggenheim BulletShares 2022 Corporate Bond ETF iShares 7-10 Year Treasury Bond ETF TOTAL EXCHANGE TRADED FUNDS (Cost $31,119,430) EXCHANGE TRADED NOTES - 2.6% iPath S&P utures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $4,451,420) SHORT-TERM INVESTMENTS - 22.1% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $34,267,877) TOTAL INVESTMENTS - 120.5% (Cost $185,568,416) Liabilities in Excess of Other Assets - (20.5)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $18,969,972. ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $19,911,771 as of March 31, 2015. See accompanying notes to schedules of investments. WBI Tactical High Income Shares Schedule of Investments March 31, 2015 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 65.3% Consumer Discretionary - 7.7% Carnival Corporation $ Nike, Inc. Ralph Lauren Corporation Consumer Staples - 10.4% Archer-Daniels-Midland Co. Sanderson Farms, Inc. + Wal-Mart Stores, Inc. Energy - 7.7% Oceaneering International, Inc. Tenaris S.A. - ADR + Financials - 16.5% Comerica, Inc. + Cullen/Frost Bankers, Inc. + Prosperity Bancshares, Inc. Zions Bancorporation Health Care - 7.6% AbbVie, Inc. Johnson & Johnson Industrials - 6.4% Precision Castparts Corporation Trinity Industries, Inc. + Information Technology - 0.8% Intel Corporation Materials - 4.3% Eagle Materials, Inc. Utilities - 3.9% Entergy Corporation TOTAL COMMON STOCKS (Cost $120,186,594) See accompanying notes to schedules of investments. EXCHANGE TRADED FUNDS - 30.8% Guggenheim BulletShares 2016 High Yield Corporate Bond ETF + Guggenheim BulletShares 2017 High Yield Corporate Bond ETF + Guggenheim BulletShares 2019 High Yield Corporate Bond ETF + Guggenheim BulletShares 2020 High Yield Corporate Bond ETF Guggenheim BulletShares 2022 Corporate Bond ETF iShares 7-10 Year Treasury Bond ETF iShares S&P U.S. Preferred Stock Index Fund + TOTAL EXCHANGE TRADED FUNDS (Cost $57,379,937) EXCHANGE TRADED NOTES - 2.7% iPath S&P utures ETN * TOTAL EXCHANGE TRADED NOTES (Cost $5,376,467) SHORT-TERM INVESTMENTS - 28.9% Invesco STIT-Treasury Portfolio - Institutional Class, 0.01% (a) Mount Vernon Prime Portfolio, 0.24% (a) ^ TOTAL SHORT-TERM INVESTMENTS - (Cost $53,552,591) TOTAL INVESTMENTS - 127.7% (Cost $236,495,589) Liabilities in Excess of Other Assets - (27.7)% ) NET ASSETS - 100.0% $ (a) The rate quoted is annualized seven-day yield at March 31, 2015 * Non-income producing security ADR American Depository Receipt + All of a portion of this security is out on loan as of March 31, 2015. Total value of securities out on loan is $38,736,232 ^ Investments purchased with cash proceeds from securities lending.Total cash collateral has a value of $40,056,913 as of March 31, 2015. See accompanying notes to schedules of investments. Absolute Shares Trust Notes to Schedule of Investments (unaudited) NOTE 1 - ORGANIZATION Absolute Shares Trust (the “Trust”) was organized as a Delaware statutory trust on November 7, 2013 and is authorized to have multiple segregated series or portfolios. The Trust is an open-end management investment company registered under the Investment Company Act of 1940 (the “1940 Act”). The Trust currently consists of the following ten separate investment portfolios (each, a “Fund” or, individually and, together, the “Funds”): WBI SMID Tactical Growth Shares WBI SMID Tactical Value Shares WBI SMID Tactical Yield Shares WBI SMID Tactical Select Shares WBI Large Cap Tactical Growth Shares WBI Large Cap Tactical Value Shares WBI Large Cap Tactical Yield Shares WBI Large Cap Tactical Select Shares WBI Tactical Income Shares WBI Tactical High Income Shares NOTE 2 SIGNIFICANT ACCOUNTING POLICIES A. Valuation: All equity securities, including domestic common stocks, preferred stocks, exchange traded funds and exchange traded notes, that are traded on a national securities exchange, except those listed on the NASDAQ Global Market, NASDAQ Select Market and NASDAQ Capital Market (collectively "NASDAQ") are valued at the last reported sale price on the exchange on which the security is principally traded. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price ("NOCP"). If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices is used. All equity securities that are not traded on a listed exchange are valued at the last sale price in the over-the-counter market. If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price is used. The decision whether to fair value a portfolio security or other asset will be made by the Trust’s valuation committee based on the valuation procedures adopted by the Board (the "Valuation Procedures") and information it receives from the Sub-Advisor and U.S. Bancorp Fund Services, LLC ("USBFS"). When a security is "fair valued", consideration is given to the facts and circumstances relevant to the particular situation, including a review of various factors set forth in the Valuation Procedures. The use of fair value pricing by the Funds may cause the NAV of their shares to differ significantly from the NAV that would be calculated without regard to such considerations. As described above, the Funds utilize various methods to measure the fair value of their investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuations methods. The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Absolute Shares Trust Notes to Schedule of Investments (continued) (unaudited) Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available; including the Funds' Valuation Committee's assumptions used in determining the fair value of investments. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the levelin the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Funds' investments as of March 31, 2015: WBI SMID Tactical Growth Shares Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
